Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-15, 17-19, 22, 25-26 and 28-33 is pending.
Claims 25 and 34-35 is withdrawn.
Claims 1-4, 6-15, 17-19, 26 and 28-33 is examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
Applicant elected carboplatin as the first composition in a response to election dated 10/30/2019, therefore newly added claims 34-35 are withdrawn as non-elected species.
 
Action Summary
Claims 1-4, 6-15, 17-19, 26 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly ( WO 2005/049008) of record, Perez Carboplatin in Combination Therapy for Metastatic Breast Cancer, The Oncologist 2004;9:518-52),  Choueiri (Phase I trial of phenoxodiol delivered by continuous intravenous infusion in NCI Drug Dictionary (herein after NCI)(http://www.cancer.gov/www.cancer.gov › drugdictionary, NCI Drug Dictionary - National Cancer Institute http://www.cancer.gov/, Sep 17, 2009 - Idronoxil activates the mitochondrial caspase system, inhibits X-linked inhibitor of ... idronoxil suppository NOX66: A proprietary, suppository-based formulation) is maintained with modification to address amendment and newly added claims.


Response to Arguments

	Applicant argue that none of the cited art discloses sub-therapeutic dosing as instantly claims.  This argument has been fully considered but has not been found persuasive.  It would have been obvious to one of ordinary skills in the art at the time of the invention to administer the first composition at a sub-therapeutic dose.  In looking to the instant specification for the definition of “sub-therapeutic”, on page 26 and 27 recites that “Preferabley sub-optimal dose is one which does not cause significant adverse side effects in a patient” or “ a sub-optimal or sub-therapeutic dose of platin or taxane which are given according to the invention do not cause such significant side effects”.  Since, the cited art does not recite that the administration of carboplatin causes any significant side effects, therefore the administration of carboplatin in a dose of 50-200mg as disclosed by Kelly would read upon the definition of “sub-therapeutic” as described by the instant specification as cited above with a reasonable expectation of success absence evidence to the 
	Applicant again argue unexpected results as demonstrated by the Declaration submitted by Olivier Laczka.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). The instant claims are not commensurate in scope of the asserted unexpected results.  Additionally, the data does not state what is expected in order to establish what is unexpected.  Furthermore, it appears from the phase I that only one particular dosing and regime is effective. Thus, applicant has not clearly established unexpected results and is further demonstrated that unexpected result has not been clearly established by applicant’s own admission that “the data demonstrates synergy at least at some time points”, which applicants has failed to demonstrate at what points at least some synergy is established.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15, 17-19, 26 and 28-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly ( WO 2005/049008) of record, Perez Carboplatin in Combination Therapy for Metastatic Breast Cancer, The Oncologist 2004;9:518-52),  Choueiri (Phase I trial of phenoxodiol delivered by continuous intravenous infusion in patients with solid cancer, Annals of Oncology 17: 860–865, 2006) and NCI Drug Dictionary (herein after NCI)(http://www.cancer.gov/www.cancer.gov › drugdictionary, NCI Drug Dictionary - National Cancer Institute http://www.cancer.gov/, Sep 17, 2009 - Idronoxil activates the mitochondrial caspase system, inhibits X-linked inhibitor of ... idronoxil suppository NOX66: A proprietary, suppository-based formulation).


Kelly discloses the use of isoflavones and their analogues in combination with chemotherapy for the treatment of cancer (abstract). The isoflavones encompass the 
Kelly does not disclose carboplatin for breast cancer, idronoxil (also known as phenoxodial or NOX-66), and regime of administering.
Perez teaches that in several phase II studies, combination carboplatin and paclitaxel (Taxol®; Bristol-Myers Squibb) therapy was active and reasonably well tolerated in the first-line treatment of metastatic breast cancer, producing objective response rates of 53%-62%—substantially higher rates than those seen in other phase II trials of either drug alone. Similar phase II data for carboplatin with docetaxel (Taxotere®; Aventis; Bridgewater, NJ) have been reported, and recent phase III data 

Choueiri teaches that phenoxodiol given by intravenous infusion continuously for 7 days on 14-day cycles was dose-escalated on an inter-patient basis at dosages of 0.65,1.3, 3.3, 20.0, and 27.0 mg/kg/day (three to four patients per stratum).  Treatment cycles continued until disease progression. Toxicity was based on standard criteria; efficacy was based on changes in tumor burden (WHO); pharmacokinetic analysis was conducted on plasma samples at specified time points during treatment cycles.  Choueiri teaches that Nineteen heavily-pre-treated patients with solid tumors received a median of three cycles of treatment (range 1–13); two patients received ‡ 12 cycles. No dose-limiting toxicities were encountered. Stabilized disease was the best efficacy outcome, with one patient showing stable disease at 24 weeks. Pharmacokinetics suggested a linear relationship between dosage and mean steady-state plasma concentrations of phenoxodiol. (abstract).  Choueiri teaches that Phenoxodiol (2H-1-benzopyran-7–0, 3-(hydroxylphenyl) is a pharmacophore of the naturally-occurring plant isoflavone, genistein. These plant hormones regulate plant cycle kinetics and death and may have similar effects in animals. The anti-cancer effect of isoflavones was initially suggested by the observation of an inverse relationship between dietary isoflavone breast cancer and other solid tumors. Phenoxodiol is an analogue of genistein that delivers substantially greater anti-tumor potency and bioavailability (page 860).  
NCI teaches that idronosil inhibits DNA topoisomerase II by stabilizing the cleavable complex, thereby preventing DNA replication and resulting in tumor cell death. NCI teaches that a proprietary, suppository-based formulation composed of idronoxil, a synthetic flavonoid derivative, surrounded by a proprietary lipid that protects idronoxil from phase 2 degradation, with potential chemo- and radio-sensitizing activities. Upon administration, idronoxil blocks the activity of ecto-NOX disulfide-thiol exchanger 2 (ENOX2; tNOX), a tumor-specific external NADH oxidase that maintains the transmembrane electron potential across the plasma membrane and is overexpressed in certain cancer cell types while absent in normal, healthy cells. Loss of this potential directly inhibits certain pro-survival signal transduction pathways, such as the PARP1/PI3 kinase/Akt signaling pathway. The inhibition of these pathways prevents resistance to standard chemo- and radio-therapy and makes tumor cells more susceptible to the anti-tumor activity of conventional chemotherapeutic agents and radiotherapy. The formulation prevents detoxification of idronoxil to an inactive form by bypassing phase 2 metabolism; this increases idronoxil’s bioavailability as compared to idronoxil alone.
breast cancer and other solid tumors. Phenoxodiol is an analogue of genistein that delivers substantially greater anti-tumor potency and bioavailability as taught by Choueiri.  Additionally, A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection 
It would have been obvious to one of ordinary skills in the art to administer phenoxodial and carboplatin to treat breast cancer.  One would have been motivated to administer phenoxodial and carboplatin to treat breast cancer because it is known in the art that carboplatin is useful in the treatment of breast cancer (as taught by Perez) and that phenoxodial is more potent than that of genistein which is known in the art to treat breast cancer, thus it would have been obvious to employ phenoxodial in lieu of genistein because phenoxodial in known to be more potent than genistein with a reasonable expectation of success as well as compounds with similar structures are obvious since one of ordinary skills would have reasonably expected the same functions with a reasonable expectation of success absence evidence to the contrary. As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious 

	It would have been obvious to one of ordinary skills in the art at the time of the invention to administer the first composition at a sub-therapeutic dose.  In looking to the instant specification for the definition of “sub-therapeutic”, on page 26 and 27 recites that “Preferabley sub-optimal dose is one which does not cause significant adverse side effects in a patient” or “ a sub-optimal or sub-therapeutic dose of platin or taxane which are given according to the invention do not cause such significant side effects”.  Since, the cited art does not recite that the administration of carboplatin causes any significant side effects, therefore the administration of carboplatin in a dose of 50-200mg as disclosed by Kelly would read upon the definition of “sub-therapeutic” as described by the instant specification as cited above with a reasonable expectation of success absence evidence to the contrary.  Additionally, the dose of 50-200 mg as disclosed by Kelly would also read upon the limitation of 90%, or 80%, or 70%, or 60%, or 50%, or 40%, or 30%, or 20%, or 10% of a therapeutic dose. In looking to the specification for the definition of an optimal dose of a taxane is generally from 125-175 mg/m2 or paclitaxel and 60-100 mg/m2 for docetaxel (page 27).  However, the dosage recited by Kelly is 50-200 mg, in which 50 mg may be lower than optimal dosage as described by the instant specification with a reasonable expectation of success absence evidence to the contrary.


With regards to the second compound administered before the first compound, it would have been obvious to administer idronoxil (e.g. phenoxodial) before carboplatin to treat breast cancer because it is known in the art that suppository-based formulation composed of idronoxil, a synthetic flavonoid derivative, surrounded by a proprietary lipid that protects idronoxil from phase 2 degradation, with potential chemo- and radio-sensitizing activities. Upon administration, idronoxil blocks the activity of ecto-NOX 
	With regards to the dosing of carboplatin and Idronoxil, since carboplatin is known in the art to be administered in a dosage range of 0.1 mg to 10g, preferably 50-200mg as disclosed by Kelly and  idronoxil (phenoxodial) is known to be administered in a dosage of dosages of 0.65,1.3, 3.3, 20.0, and 27.0 mg/kg/day as disclosed by Choueiri.  Therefore, taken the cited art, it would have been obvious to optimize the dosing of carboplatin and idronoxil in each individual subjects needs for maximum effectiveness with a reasonable expectation of success absence evidence to the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regards to the second composition being administered for at least 5 days before the first composition and the first composition is administered one every 20 to 30 days; it would have been obvious to one of ordinary skills to adjust the regime of administering of carboplatin and idronoxil in view of Kelly which discloses that isoflavone may administered before and/or after chemotherapy to increase and/or restore sensitivity in cells that have acquired resistance, synergize the effect of chemotherapeutics and allow for significant reduction in dosage regimes (page 6 lines 6-11, page 10 lines 18-22, page 22 lines 7-10, page 27 lines 6-9) and that it is known in the art that suppository-based formulation composed of idronoxil, a synthetic flavonoid derivative, surrounded by a proprietary lipid that protects idronoxil from phase 2 degradation, with potential chemo- and radio-sensitizing activities. Upon administration, idronoxil blocks the activity of ecto-NOX disulfide-thiol exchanger 2 (ENOX2; tNOX), a 
With regards the limitation of “formula (I) is at least partially dissolved in an oleaginous base”, this claim appears to be drawn to a process of preparation, in which does not further limit the method of treating cancer.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ) (see MPEP 2113).
Regarding the AUC of the first composition, this limitation, does not appear to result in a manipulative difference because the claimed effect would have necessarily occurred with administration of carboplatin.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion


Claims 1-4, 6-15, 17-19, 26 and 28-33 are rejected.
No claims are allowed.

Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627